On Motion to Dismiss.
Taliaeekbo, J.
There is a motion to dismiss this appeal on several different grounds, the first of which is that the appeal was not made returnable on the return day. The order of appeal was rendered on the sixteenth of January, 1873, and the appeal was made returnable on the first Monday of February, 1873. Appeals are made returnable for the parish of Orleans on the first and third Monday of each month. The next return day after the rendition of the order' of appeal in this case was the third Monday of January, which occurred on the twentieth of that month, three days only intervening. It was in the discretion of the judge a quo to extend the return day to the first Monday in February, the next return day fixed by law, if ho deemed the time too short for completing the transcript of appeal or that it was impracticable from other causes to get the appeal up by the next return day after the rendition of the order of appeal. 9 An. 14; 12 An. 825; 14 An. 737; acts of 1870, page —.
The other grounds for dismissal grow out of the one just examined. The motion is overruled.